Title: To James Madison from William Buchanan, 30 May 1802
From: Buchanan, William
To: Madison, James


					
						Sir
						Isle of France 30 May 1802
					
					I have the satisfaction to acknowledge the receipt of your Standing Instructions, to 

Consuls & Vice Consuls of the United States under date of 9 July 1801, as likewise a Copy of my 

Commission as Commercial Agent of the United States for the Isles of France & Bourbon. The 

forwarding of a Copy has proved a necessary Measure, as the Vessel by which the Original was 

forwarded is unquestionably lost. Your Instructions respecting returns of the American Vessels 

which may arrive within my district shall be observed, tho’ I am apprehensive it will be difficult to 

execute that part, which regards Cargoes, as most of our Countrymen are unwilling to give the 

necessary Information.
					I Shall be particular in Communicating to you all Political and Commercial information 

which I may Conceive interesting to the United States.
					The two blank forms mentioned in your Instructions to have been forwarded were 

omitted. Therefore it is not in my Power to comply with your request. I hope the delay will not be 

of much Consequence as I presume new Bonds will be required should my appointment be 

confirmed by the Senate. I have the Honor to be Very Respectfully Sir Your Hble Servt.
					
						W Buchanan
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
